POPOVICH, J,
Dissenting.
¶ 1 I respectfully dissent from the majority’s conclusion that the trial court abused its discretion in denying Appellant Greiner Industries, Ine.’s petition to compel arbitration. I believe that the trial court’s denial was supported by substantial evidence and, accordingly, would affirm the trial court’s denial based upon its reasoning contained in its September 23, 2002 opinion.
¶ 2 Specifically, I believe that the majority erred when it found that the dispute is within the scope of the agreement, i.e., the dispute was contractual in nature.
¶ 3 The trial court found no ambiguity in the contract. See Trial court opinion, 9/23/2002, at 7. I agree with the trial court’s reasoning that the underlying claim or controversy is not the right to be indemnified but, instead, is the claim for personal injuries by Plaintiff Rodney G. Smay. See id., at 7. This claim is not contractual but is an unrelated tort claim. See id., at 7. Accordingly, I would find that the trial court did not abuse its discretion in finding that the terms of the contract do not require the parties to pursue them indemnification claims through arbitration.
¶ 4 I also disagree with the majority that the reasoning set forth by the Commonwealth Court in Hazleton Area School District v. Bosak, 671 A.2d 277 (Pa.Cmwlth.1996), did not apply to this ease.